


Director Compensation
Committee Approved January 22, 2008
Board Approved February 19, 2008
Effective January 1, 2008


Board of Director Retainer:
Outside directors to receive an annual retainer of $24,000 to be paid monthly
($2,000) at the beginning of the month following the month of
service.  Directors may miss a maximum of two scheduled board meetings without
penalty.


Special Service Retainer
Special service retainers are paid the month following the end of the quarter
for the following service


Board Chair $1,500
Audit Chair $1,500
Compensation Chair $500
Governance/Nominating Chair$500
ALCO Chair $500


Committee Meetings
In addition to the annual retainer, attendance at committee meetings entitles
outside directors to additional compensation as shown below.


 
 
Committee
 
Meeting
Fee
Audit
     In-person meetings
     Scheduled telephone meetings
 
 
$150
$100
ALCO
$100
Compensation
$100
Executive
$100
Governance/Nominating
$100



Equity Compensation
Annually, subject to full board approval and vesting qualifications, outside
directors will receive an equity award (restricted stock) with an economic value
approximating 25% of the annual retainer or $6,000.



 
 

--------------------------------------------------------------------------------

 
